       Case 2:21-cr-00007-MCE Document 35 Filed 01/19/21 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT         January 19, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00007-MCE

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
ALEJANDRO TELLO

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ALEJANDRO TELLO Case No.

2:21-cr-00007-MCE Charges 21 USC § 846, 841(a)(1) from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                                                                  50,000.00 co-signed

                       X       Unsecured Appearance Bond $        by Father, Ausolon

                                                                  Tello

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                               (Other): Pretrial release conditions as stated on the
                           X
                               record in open court.

      Issued at Sacramento, California on January 19, 2021 at 2:00 PM

 Dated: January 19, 2021
